Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 2 to 21 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is Wells (2004/0192438 A1); Alcorn (6,104,815 A); and LeMay (7,198,571 B2).  Wells teaches a gaming authentication server that verifies the address of a gaming device (Para. 166). This is in response to a user selecting a game to play via a soft button on a screen such as a touch screen (game selection, Fig. 22, Paras. 205 & 206; the display can be a touchscreen, Para. 73). The gaming device is able to communicate with the gaming server to provide gaming activities to the user (Fig. 1, Figs. 48 to 51).  Alcorn teaches that in response to a device of a user activating at the device an address of a verification server, generating by a processor of the verification server, commands directed to the device to render, on a display of the device, a graphical interface object to allow the user of the device to request a verification service from the verification server as claimed (Fig. 3, establish communication with server, get lat. & long., get time, user key in PIN, encrypt lat. long. & time, send to server; Fig. 4, server receives packet from remote, get user's public key, public key database, valid user?, valid location?, valid time?, send authorized to play, send authorized to not play; 6:64-7:30; display prompting player input, 10:18-26).  LeMay discloses customizing game play on a gaming device based on communication with a portable wireless device pertaining to a player (Abst.; steps of Fig. 1B teaching portable device establishing communications with the remote gaming machine and carrying out the game, 17:61-19:50 generally; Fig. 3 depicting gaming terminal 225 in player’s hotel room and remote-capable gaming machines 235 in restricted area 231,23:40-65, 26:28-45; remote game generally .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HOEL whose telephone number is (571)272-5961.  The examiner can normally be reached on M-F 8:00 A.M.-4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715